Citation Nr: 0320165	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  00-01 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for 
hypercholesterolemia.  

2.  Entitlement to service connection for ischemic 
cardiomyopathy, status post myocardial infarction, to include 
due to hypercholesterolemia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




REMAND

On January 12, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Arrange for the veteran to be examined by a 
cardiologist to ascertain the nature and etiology 
of his hypercholesterolemia, and ischemic 
cardiomyopathy, status post myocardial infarction.  
The claims folder must be provided to and reviewed 
by the cardiologist prior to conducting the 
requested examination.  
The cardiologist should note that the medical 
record includes a single assessment of 
hypercholesterolemia in August 1988 while in the 
reserves, and that a single follow-up February 1991 
cholesterol study showed a cholesterol reading of 
226.  
Following the examination and review of the claims 
folders, the cardiologist must address the 
following questions:
A.  Is it at least as likely as not that heart 
disease developed between either December 1977 
and December 1980, or between August 1990 to 
May 1991?
B.  Is it at least as likely as not that 
within one year of the veteran's separation 
from active duty in December 1980 heart 
disease was manifested by dyspnea, fatigue, 
angina, dizziness, or syncope when he expended 
a workload between 7 and 10 METs; or that 
heart disease required continuous medication 
within one year of his separation from active 
duty in December 1980?
C.  Is it at least as likely as not within one 
year of the veteran's separation from active 
duty in May 1991 that heart disease was 
manifested by dyspnea, fatigue, angina, 
dizziness, or syncope when he expended a 
workload between 7 and 10 METs; or that heart 
disease required continuous medication within 
one year of his separation from active duty in 
May 1991?
D.    Is the veteran's heart disease otherwise 
related to his periods of service? 
E.  When first shown in 1988, was 
hypercholesterolemia a disease entity 
affecting this veteran?  Was 
hypercholesterolemia a sign of a disease which 
was present in 1988? Or, was 
hypercholesterolemia only a risk factor for 
the possible future development of heart 
disease?  
F.  If hypercholesterolemia was itself a 
disease entity, or was a sign of a disease 
entity present in 1988, is it at least as 
likely as not that hypercholesterolemia 
increased in severity during the term of 
service from August 1990 to May 1991?
G.  Was the 1991 elevated cholesterol reading, 
standing alone, a disease entity, or a sign 
that heart disease was then present?  Or, was 
the elevated reading merely a risk factor for 
the possible future development of heart 
disease?
A complete rationale must be offered for any 
opinion expressed.  The examiner's report should be 
typed.

2.  After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





